 1
                                                                          JS-6
 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11

12   STYKU, LLC., a California limited           CASE NO. 2:17-cv-01882-AB(KSx)
     liability company,
13                                               Hon. André Birotte, Jr.
                         Plaintiff,              Courtroom 7B – West 1st Street
14
                   vs.
15
     FIT3D, INC., a Delaware corporation;
16   and DOES 1 through 10, inclusive,
17                       Defendant.              ORDER GRANTING DISMISSAL
                                                 WITH PREJUDICE
18
     FIT3D, INC., a Delaware corporation,
19
                         Counterclaimant,
20
                   vs.
21                                               [Filed concurrently with Joint
     STYKU, LLC., a California limited           Stipulation to Dismiss]
22   liability company,
23                       Counterdefendant.
24

25

26

27

28

                                             1
     46529923-v1                                 ORDER GRANTING DISMISSAL WITH PREJUDICE
 1            IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties,
 2   this matter is dismissed with prejudice pursuant to Federal Rules of Civil
 3   Procedure 41(a)(1)(A)(ii). Each party shalll bear their own costs and attorneys’
                                                                           attorneys
 4   fees.
 5

 6   DATED:         5/13/2019
 7
                                                    Honorable André Birotte, Jr.
                                                    United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     46529923-v1                                  ORDER GRANTING DISMISSAL WITH PREJUDICE
